Exhibit 10

 

On March 16, 2005, the Management Development and Compensation Committee of the
Board of Directors of Genworth Financial, Inc. approved the following base
salaries, effective May 1, 2005, for our Chairman, President and Chief Executive
Officer and for each of the persons who were our four other most highly
compensated executive officers (the “Named Executive Officers”) in 2004: Michael
D. Fraizer, $1,125,000; Thomas H. Mann, $615,000; Pamela S. Schutz, $500,000;
George R. Zippel, $500,000; and K. Rone Baldwin, $475,000.

 

5